The appellee, in his application for a rehearing, calls our attention to an expression in the syllabus of the report of the decision in Hutchinson v. Rice, 105 La. 474, 29 So. 898, to the effect that a pledgee of mortgage notes, receiving them after their maturity, has no greater right than the pledgor had, especially so far as the mortgage securing the notes is concerned. That must be read, however, in connection with the facts of the case, and the issue which was decided. The contest was between the original holder of a series of mortgage notes, who retained some of them, and the pledgees of the others of the series of notes. The court found that the notes which the pledgees held had not been sold or negotiated by the original holder, but had been paid by the maker at their maturity and by him pledged. It would have been sufficient to say, in deciding the case, that the mortgage securing the notes which were pledged after their maturity had been extinguished by payment of the notes, by the maker.
The petition for a rehearing is denied. *Page 660